
	

113 SRES 601 IS: Recognizing 35 years of cooperation in science and technology between the United States and the People’s Republic of China.
U.S. Senate
2014-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 601
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2014
			Mr. Menendez (for himself, Mr. Kirk, Mrs. Feinstein, and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Recognizing 35 years of cooperation in science and technology between the United States and the
			 People’s Republic of China.
	
	
		Whereas mutually beneficial cooperation between the Governments of the	People’s Republic of China
			 and the United
			 States in promoting science and technology has made tremendous strides
			 since the signing of the Agreement Between the Government of the United
			 States and the Government of the People’s Republic of China on Cooperation
			 in Science and Technology, done at Washington January 31, 1979, which was
			 the first inter-governmental
			 agreement since the United States and the People’s Republic of China
			 established diplomatic relations in 1979;Whereas the Governments of the	People’s Republic of China and the United States have become active
			 partners in
			 fostering research and innovation since the signing of the Agreement
			 Between the Government of the United States  and the Government of the
			 People’s Republic of China on Cooperation in Science and Technology in
			 1979;Whereas cooperation in science and technology since 1979 has brought numerous benefits to both
			 countries, including—(1)shared information on issues such as climate variability, seismic activity, and agricultural
			 science;(2)joint publication of scientific and technological research; and(3)exchange of technical assistance and best practices in areas such as food and pharmaceutical safety
			 and environmental cleanup;Whereas the continued promotion of science and technology in both countries holds the potential to
			 advance shared interests, as well as the interests of United States
			 partners and allies in the region and globally, including in mitigating
			 the effects of climate change, securing the availability of water, food
			 and energy, and improving public health, disease prevention, and pandemic
			 response;Whereas the government-to-government relationship conducted under the Agreement Between the
			 Government of the United States  and the Government of the People’s
			 Republic of China on Cooperation in Science and Technology now consists of
			 some 30 subordinate agency-to-agency protocols, including—(1)cooperation between the Department of Energy and the Chinese Ministry of Science and Technology to
			 form the  Clean Energy Research Center to explore advances in clean
			 vehicles, advanced coal technology, and building energy efficiency;(2)cooperation between the Department of Agriculture’s Agricultural Research Service and the Chinese
			 Ministry of Science and Technology on agricultural biotechnology, natural
			 resource management, food safety, and similar issues;(3)cooperation between the National Institutes of Health and the counterparts in China,  including the
			 Natural Science Foundation of China and Chinese Ministry of Science and
			 Technology to conduct basic and clinical biomedical  research;(4)cooperation between the Environmental Protection Agency and the counterparts in China,	including
			 the
			 Chinese Ministry of Science and Technology and the Chinese Ministry of
			 Environmental Protection to support joint environmental research, and to
			 exchange best practices on environmental legislation and enforcement;(5)exchange of personnel between the Chinese Centers for Disease Control and Prevention and the
			 Centers for Disease Control and Prevention to develop information exchange
			 and response mechanisms for influenza pandemics;(6)collaboration between the Food and Drug Administration and food and medical regulators in China  to
			 enhance the safety of imported food and medical products from China
			 through better information sharing and access to production facilities;
			 and(7)collaboration between the Centers for Disease Control and Prevention and Peking University Health
			 Center (former Beijing Medical University) to study child health issues
			 and health hazards caused by environmental factors;Whereas many educational institutions in the United States and China  have established partnerships
			 to further science and technology research, including—(1)Northwestern University, based in Evanston, Illinois, which has developed strategic partnerships in
			 China, such as the Wanxiang Fellows Program, which allows Northwestern
			 students to study emerging energy challenges and renewable energy
			 innovations in the United States and China; and(2)University of California, Davis, based in Davis, California, which has partnered with China’s
			 Northwest Agricultural and Forestry University in Shaanxi province to
			 establish the Sino-U.S. Joint Research Center for Food Safety to promote
			 international collaborative research for food safety in China and the
			 United States;Whereas the University of Illinois at Urbana-Champaign has signed 97 inter-institutional
			 cooperative partnership agreements with various institutions that are
			 headquartered in China in the fields of engineering, food sciences, and
			 transportation, including a high-speed rail research partnership between
			 the university's Railway Transportation and Engineering Center and China’s
			 oldest and most recognized railway engineering school, Southwest Jiaotong
			 University;Whereas, on December 5, 2014, China and the United States will commemorate the 30th anniversary,
			 and
			 renew for another ten years, the CHELBI partnership, which has created the
			 largest joint venture engineering consulting firm in China, having
			 undertaken over 600 bridge, road, and other projects the designs of which
			 meet
			 World Bank and Asian Development Bank standards, and has made significant
			 progress in engineering knowledge-sharing for road, bridge, and other
			 project design and construction between the United States and China;Whereas several United States Department of Energy national laboratories have established
			 partnerships with research institutions in China to advance energy
			 research, including—(1)Argonne National Laboratory in Lemont, Illinois, which has worked with the China Automotive
			 Technology and Research Center (CATARC) to promote energy-efficient
			 vehicle technologies and clean transportation fuels in China since 2003;
			 and(2)Lawrence Berkeley National Laboratory in Berkeley, California, which has formed the China Energy
			 Group to work collaboratively with groups in China to understand the
			 dynamics of energy use, improve energy efficiency, reduce emissions in
			 China, strengthen Chinese capabilities in energy efficiency, and enhance
			 relationships on energy efficiency among Chinese, United States, and
			 international institutions;Whereas, in 2013, the State of California and the Chinese Ministry of Commerce signed a Memorandum
			 of Understanding to establish a working group to deepen cooperation in
			 fields such as biological pharmaceuticals, information technology,
			 agriculture, and energy;Whereas the exchange of ideas in science and technology and shared research conducted in China and
			 the United States holds the potential to increase United States exports of
			 non-sensitive commercial technologies to China;Whereas the agreement reached in November 2014 between the United States and the People’s Republic
			 of China to expand the scope of goods covered by the Information
			 Technology Agreement will further deepen trade, investment, and mutual
			 cooperation in science and technology;Whereas collaboration in science and technology since 1979 has provided both countries with the
			 technological foundation to make ambitious pledges to reduce future
			 emissions of carbon dioxide; andWhereas people-to-people exchanges conducted under the Agreement Between the Government of the
			 United States	and the Government of the People’s Republic of China on
			 Cooperation in Science and Technology have fostered mutual understanding
			 of both countries and have led to joint research in science and
			 technology: Now, therefore, be it
		
	
		That the Senate—(1)recognizes the cooperation in science and technology between the Governments of the  United States
			 and the People’s
			 Republic of China since 1979;(2)emphasizes the importance of open markets, intellectual property rights, and the free exchange of
			 information to the development of science and technology; and(3)expresses continued support for the principles of the Agreement Between the Government of the
			 United States and the Government of the People’s Republic of China on
			 Cooperation in Science and Technology, done at Washington January 31,
			 1979, to which both countries remain
			 committed.
			
